Citation Nr: 1419100	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

NGB Form 22 indicates service from November 1981 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant and his wife testified before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing has been associated with the Virtual VA electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a), (d). 

The advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service- connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

A claimant still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of ACDUTRA and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the record is unclear as to whether the appellant had active service or whether his time during basic training and advanced training for his military occupational specialty is considered ACDUTRA.  As discussed above, this is pivotal to the application of the correct law in this case.  The Board acknowledges that service treatment records have been sought; however, there is no indication that full service personnel records have been requested.  These records would assist in reaching a determination as to the appellant's status during basic and advanced training.  In seeking these records, the AOJ should make an additional request for any available service treatment records.

The Board notes that, during his hearing, the appellant testified that he was able to complete basic training without experiencing problems with his right shoulder, and that it was an injury during advanced training that caused the disability for which he was eventually separated from service.  The appellant is competent to testify with regard to observable symptoms.  While a VA examination was conducted in September 2009, the examiner did not consider the appellant's competent statements regarding what occurred during advanced training.  Following completion of the development outlined below, the appellant should be afforded an additional examination.

In light of the discussion herein, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entities, including the appropriate North Carolina National Guard unit, the North Carolina National Guard Adjutant General, and the National Guard Bureau, and request the appellant's complete periods of active duty, active duty for training, and inactive duty for training (by day, month and year) with the North Carolina Army National Guard.

These entities should also be requested to forward any service treatment records in their possession.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Make a written determination as to whether the appellant had any period of active service, or whether his service with the North Carolina National Guard was wholly on an ACDUTRA basis.

3.  Schedule the appellant for a VA examination to determine the nature and etiology of any current disability of the anus or rectum.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the appellant.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the appellant, the examiner should identify all currently present disabilities of the right upper extremity.  The examiner should then provide an opinion regarding whether there is clear and unmistakable evidence that any right upper extremity disability preexisted service.  If so, the examiner should also provide an opinion regarding whether any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the appellant's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



